Appeals from order, Family Court, New York County (Susan K. Knipps, J.), entered on or about March 27, 2009, which, after a hearing, denied respondent father’s application for the return of four of the subject children to his care pending a final order of disposition, and order of disposition, same court and Judge, entered on or about April 29, 2010, which, upon a fact-finding determination that respondent had neglected the subject children, placed them in the custody of the Commissioner of Social Services until completion of the next permanency hearing scheduled for September 20, 2010, and ordered that the Commissioner of Social Services could only discharge the children to *474the father’s custody on a trial basis upon the occurrence of specified events and conditions, unanimously dismissed, without costs, as moot.
Respondent’s arguments regarding the denial of his application pursuant to Family Court Act § 1028 were rendered moot by the subsequent finding of neglect upon respondent’s consent, and by the return of the subject children to respondent on a trial basis pursuant to the conditions set forth in the dispositional order, which ensured a smooth transition without further trauma to the children as well as compliance by respondent with the agency service plan (see Matter of Javier R. [Robert RJ, 43 AD3d 1 [2007]). The challenge to the dispositional order has been rendered moot by the expiration of the terms of that order and the final discharge of the subject children to respondent (see Matter of Sephaniah A., 45 AD3d 386, 386 [2007]). In any event, respondent’s arguments are unavailing, as the court’s determinations are supported by the record. Concur — Mazzarelli, J.P., Saxe, Moskowitz, Manzanet-Daniels and Román, JJ.